 1   McGREGOR W. SCOTT
     United States Attorney
 2   ROSS PEARSON
     Assistant U.S. Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for the
 6   United States of America

 7

 8                                  UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            No. 1:17-CR-00199-DAD-BAM

12                        Plaintiff,

13           v.                                           FINAL ORDER OF FORFEITURE

14   NICHOLAS LANCE DELT,

15                        Defendant.

16

17           WHEREAS, on September 24, 2018, the Court entered a Preliminary Order of

18   Forfeiture, forfeiting to the United States all right, title, and interest of defendant Nicholas

19   Lance Delt in the following property:

20                   a. Ruger SR9 9mm semi-automatic pistol, and associated magazines and

21                       ammunition.

22           AND WHEREAS, beginning on September 29, 2018, for at least thirty (30) consecutive

23   days respectively, the United States published notice of the Court’s Order of Forfeiture on the

24   official internet government forfeiture site www.forfeiture.gov. Said published notice advised

25   all third parties of their right to petition the Court within sixty (60) days from the first day of

26   publication of the notice for a hearing to adjudicate the validity of their alleged legal interest in

27   the forfeited property;

28   ///
                                                         1
 1          AND WHEREAS, the United States sent direct written notice by certified mail to the

 2   following individuals known to have an alleged interest in the above-described property:

 3                  a.      Kai Phan: A notice letter was sent via certified mail to Kai Phan at his last-

 4   known address of 1868 W. Admiral Lane, Anaheim, CA 92801-1775 on March 13, 2019. The PS

 5   Form 3811 (certified mail “green card” showing delivery of mail) was signed on March 21, 2019.

 6          AND WHEREAS, the Court has been advised that Kai Phan has not filed a claim to the

 7   subject property and the time for him to file a claim has expired.

 8          AND WHEREAS, the Court has been advised that no third party has filed a claim to the

 9   subject property and the time for any person or entity to file a claim has expired.

10          Accordingly, it is hereby ORDERED and ADJUDGED:

11          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States of

12   America all right, title, and interest in the above-listed property pursuant to 18 U.S.C. §

13   924(d)(1) and 28 U.S.C. § 2461(c), to be disposed of according to law, including all right,

14   title, and interest of Nicholas Lance Delt and Kai Phan.

15          2.      All right, title, and interest in the above-listed property shall vest solely in the

16   name of the United States of America.

17          3.      The Federal Bureau of Investigation shall maintain custody of and control over

18   the subject property until it is disposed of according to law.

19   IT IS SO ORDERED.
20
        Dated:     May 9, 2019
21                                                       UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                         2
